Citation Nr: 0709864	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The appellant had service between August 1969 to June 1975 
with the Army National Guard, to include a period of active 
duty for training from August to December 1969.  He also had 
active duty from March 24 to March 30, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the RO in New 
York, New York.  It was previously before the Board in August 
2005, when it was remanded for further development.  The case 
has now been returned for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he sustained a back injury during 
inactive duty for training in March or April 1973.  He states 
that this injury occurred when he and one other soldier were 
ordered to stop a fugitive, and his back was hurt during the 
struggle.  The appellant has submitted private medical 
records dated June 1973 which echo this history.  He has 
submitted additional service personnel records dated later in 
1973 which refer to the injury.  

The appellant's service status at the time of the reported 
injury has not been documented.

The August 2005 remand requested that an attempt be made to 
verify the appellant's dates of active and inactive duty for 
training.  A review of the record indicates that the AMC 
requested this information from the National Personnel 
Records Center (NPRC) in September 2005.  The response 
included the dates of the appellant's active duty for 
training.  Unfortunately, the dates of the appellant's 
INACDUTRA were not included.  There was no indication that 
this information was unavailable, and no evidence that a 
follow up request was made to obtain the dates of INACDUTRA.  
38 U.S.C.A. § 5103A(c) (West 2002) (requiring that efforts to 
obtain documents from Federal sources continue until those 
sources indicate that the records are unavailable or further 
efforts would be futile).  Finally, there is no indication 
that sources other than NPRC were contacted.  See Washington 
v. Nicholson, 19 Vet App 362 (2005) (holding that when 
service department records were reported as unavailable, VA 
had a duty to search alternate sources).

The Board is obligated by law to ensure compliance with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service 
department offices to include the National 
Personnel Records Center (NPRC), the United 
States Army Reserve Personnel Command 
(ARPERCEN), and any other sources to include 
the New York State National Guard, in order 
to obtain the appellant's periods of 
INACDUTRA.  A particular effort should be 
made to verify all dates of INACDUTRA in 
March and April 1973.  If a negative reply is 
received from any of these sources in which 
an indication that the records may be located 
elsewhere, a follow up request should be made 
to the other suggested source.  All sources 
should be requested to verify that the 
requested information does not exist or is 
unavailable if a negative answer is received.  

2.  The appellant should be contacted and 
asked to submit any additional records he has 
not previously submitted such as orders, 
service points, or other documents that would 
tend to show his dates of INACDUTRA.  

3.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the claim is 
denied, the appellant and his representative 
should be issued a supplemental statement of 
the case, and given an opportunity to 
respond.  The case should then be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


